UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

WILLIAM BERNARD CRIST,
Plaintiff,
v. Case No. 8:19-cv-1284-T-02TGW

MR. OFFICER PRYOR,
Officer of Bradenton Police Dept.,

Defendant.

ORDER

This cause comes before the Court on the U.S. Marshal’s notice of ineffective
service of process. (Doc. 16). The notice informs the Court that the Marshal was
unable to locate and serve Defendant, Officer Pryor, because Defendant no longer
works for the Bradenton Police Department.

The Order directing personal service directs the “United States Marshal [to]
use ‘reasonable efforts’ to locate and serve a defendant if plaintiff provides enough
information to identify the defendant,” as is required by Richardson v. Johnson,

598 F.3d 734, 739-740 (11th Cir. 2010). (Doc. 13 at 1).
Accordingly, it is ORDERED that within THIRTY (30) DAYS of the date

of this Order:

(1)The U.S. Marshal must file a report describing the efforts used to locate
Defendant;

(2) Plaintiff must provide alternative information to effect service, such as the
address of Defendant or reliable information about where he may be
located; and

(3)The Clerk is directed to deliver a copy of this Order to the U.S. Marshal’s
Office.

If, upon review, the U.S. Marshal’s efforts to locate and serve Defendant were

reasonable and Plaintiff either fails to comply with this Order or has no further
information to provide to assist the Marshal, this case will be dismissed without

prejudice without further notice.

8
DONE AND ORDERED in Tampa, Florida, on November 2 Free

te
WILLIAM F. JONG
UNITED STATES DISTRICT JUDGE
